Citation Nr: 0420893	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  98-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints claimed as secondary to service-connected residuals of 
cold injuries.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1951 to March 
1953.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in September 1999 and June 2000.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

In December 2002, the Board initiated its own independent 
development of the evidence in this case under a provision 
that was later struck down by the United States Court of 
Appeals for the Federal Circuit.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Specifically, the Board requested Social Security 
Administration records.  These records have since been 
associated with the claims file.  The Board, however, cannot 
consider this new evidence prior to an RO review of same.  
See Id.  As such, this matter must be remanded to the RO for 
further action.  

The Board also notes that, in March 2004, an expert medical 
opinion was obtained in this case and added to the record for 
review by the RO.  

The RO must take appropriate steps to ensure that the 
mandates of VCAA have been met in this case.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should undertake to ensure 
that all indicated development has been 
completed.  If not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  Next, the RO must undertake to review 
the addition evidence that has been 
associated with the claims file and 
readjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted, 
then the RO should issue a Supplemental 
Statement of the Case with respect to the 
issue on appeal to the veteran and his 
representative, and they should be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

